NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 15-10386

               Plaintiff - Appellee,             D.C. No. 4:14-cr-01990-CKJ

 v.
                                                 MEMORANDUM*
ANGEL FERNANDO BARAJAS-
AGUILAR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Angel Fernando Barajas-Aguilar appeals from the district court’s judgment

and challenges his guilty-plea conviction and 24-month sentence for possession

with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(D). Pursuant to Anders v. California, 386 U.S. 738 (1967), Barajas-

Aguilar’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Barajas-

Aguilar the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Barajas-Aguilar waived his right to appeal his conviction. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable grounds for relief as to the validity of the waiver. See United States v.

Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss Barajas-

Aguilar’s appeal of his conviction. See id. at 988.

      Barajas-Aguilar also waived the right to appeal his sentence. However, we

decline to enforce the sentencing appeal waiver because the district court failed to

discuss it, or to confirm that Barajas-Aguilar understood its terms, at the change of

plea hearing. See Fed. R. Crim. P. 11(b)(1)(N); United States v. Arellano-

Gallegos, 387 F.3d 794, 796-97 (9th Cir. 2004). Because we find no arguable

issues as to Barajas-Aguilar’s sentence, we affirm his sentence.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED in part; AFFIRMED in part.




                                           2                                     15-10386